Citation Nr: 0318779	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  01-06 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel







INTRODUCTION

The veteran served on active duty from July 1978 to July 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran is shown to have a current bilateral 
sensorineural hearing loss that as likely as not is the 
result of his exposure to acoustic trauma in service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by a bilateral hearing loss is due to 
disease or injury that was incurred in service. 38 U.S.C.A. 
§§ 1131, 5107(b), 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board has considered this new legislation with regard to 
the issue on appeal.  The Board finds, given the favorable 
action taken herein, that no further assistance in developing 
the facts pertinent to this limited issue is required at this 
time.

The veteran asserts that service connection for a bilateral 
hearing loss is warranted due to his exposure to noise during 
service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.

Service connection may also be granted for sensorineural 
hearing loss where it is manifest to a degree of 10 percent 
or more within the first postservice year. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

For the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 dB or greater, or where the 
auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 dB or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that the threshold for normal hearing 
is between 0 and 20 decibels and that higher thresholds show 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993).  When audiometric test results at a 
veteran's separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
he may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to disease or injury 
in service.  Id. at 160.

The veteran has reported that, during military service, he 
sustained acoustic trauma as a result of exposure to tank gun 
fire.  

The veteran's DD Form 214 shows that his primary specialty 
was Armor Crewman during active service.

The veteran's service medical records are negative for any 
complaints, findings, or diagnosis of hearing loss.  These 
medical records include reports of two audiometric 
examinations.  On the audiological evaluation for enlistment 
in February 1978, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
15
10
LEFT
10
0
0
15
5

On audiological evaluation in September 1981 in connection 
with the veteran's complaints of ringing in both ears, pure 
tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
20
15
LEFT
10
5
5
25
20

Private treatment records include three reports of 
audiometric examinations.  A March 1988 report of 
audiological evaluation shows the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
-5
15
15
LEFT
0
0
0
30
25

A September 1990 report of audiological evaluation shows the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
0
20
20
LEFT
5
0
5
30
30

A March 2000 report of audiologic evaluation reflects a 
finding of bilateral high frequency sensorineural hearing 
loss, worse on left.  In addition, the examiner noted a 
history of suspected hearing loss due to military exposure of 
tank gun fire without hearing protection measures.

A June 2000 report of VA audiometric examination revealed the 
following pure tone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
30
60
LEFT
20
15
15
40
40

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 92 percent in the left ear.  The 
diagnosis was mild to moderate bilateral high frequency 
sensorineural hearing loss.  

In an October 2001 statement in connection with the June 2000 
VA audiometric evaluation, the examiner noted that the 
veteran had denied having hearing loss on his July 1982 
Report of Medical History.  The examiner also noted that a 
1990 hearing test, conducted eight years following discharge 
from service, indicated that the veteran's hearing was within 
normal limits by VA standards.  Thereafter, in a May 2002 
opinion, the examiner stated that it is less likely than not 
that the veteran's hearing loss had its origin from service 
or acoustic trauma sustained in service.  

During his DRO (decision review officer) conference in July 
2001, the veteran reported that he did not have any acoustic 
trauma following service.

The medical evidence shows that the veteran has current a 
bilateral hearing disability under the provisions of 38 
C.F.R. § 3.385.

In light of the veteran's credible statements regarding his 
noise exposure during service, the VA examination report 
showing current bilateral sensorineural hearing loss that, 
and the March 2000 statement from the private examiner 
linking the veteran's hearing loss to acoustic trauma in 
service, the Board finds that the bilateral hearing loss is 
shown as likely as not to be due to noise exposure in 
service.

With respect to the March 2000 statement of the private 
physician and the statements in connection with the June 2000 
VA audiometric evaluation, it is noted that, in evaluating 
medical opinion evidence, the Court has held that the 
probative value of such evidence is based on the medical 
expert's review of pertinent historical data, personal 
examination of the patient, and the examiner's knowledge and 
skill in analyzing the data.  The Board must determine how 
much weight is to be attached to each opinion.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be 
placed on one opinion over another depending on factors such 
as reasoning employed by the physicians and whether or not 
and the extent to which they reviewed prior clinical records 
and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).

Upon consideration of the foregoing, the Board finds the 
March 2000 medical statement regarding suspected hearing loss 
due to military exposure to tank gun fire without hearing 
protection measures to be more persuasive than the opinion 
offered by the VA examiner.  Specifically, the March 2000 
statement is more consistent with the veteran's history of 
acoustic trauma during service and his gradually increasing 
hearing loss.  In contrast, the VA opinion appears to be 
based on the veteran's denial of hearing loss and the 
presence of hearing loss by VA standards, rather than the 
gradual decrease in hearing acuity as evidenced by the 
numerous audiometric evaluation reports during and after the 
veteran's period of service.  In this regard, the Board notes 
that, although the March 2000 examiner did not have the 
benefit of reviewing the veteran's medical history as 
reflected in his claims file, the recitation of medical 
history contained in the statement from the private physician 
is corroborated by the medical records contained in the 
veteran's claims file.  The Board further notes that, 
although the VA examiner had the benefit of reviewing the 
veteran's claims file in connection with his statements, the 
examiner failed to set forth the clinical findings and 
reasons that formed the basis of his opinion.  Thus, applying 
the benefit of the doubt rule, the Board finds that the 
appellant's bilateral sensorineural hearing loss cannot be 
satisfactorily disassociated from his period of military 
service.  Therefore, the Board concludes that the record 
supports a grant of entitlement to service connection for 
bilateral hearing loss.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.




ORDER

Service connection for a bilateral hearing loss is granted.



_______________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

